DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Applicant's Foreign Application: TAIWAN 107147047 filed 12/25/2018.
3.	Receipt of Applicant’s Amendment filed 05/27/2022 is acknowledged.  Claims 1-16 are pending in the application.  

Claim Rejections – 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-10 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of Polar Seminario (Patent No. US 10,430,263 B1; hereinafter referred to as Seminario), in view of Bharrat (Patent No. US 8,335,853 B2; hereinafter referred to as Bharrat).

As per claim 1, Seminario discloses an electronic device for updating on-board data of power off status, comprising a board, a system electronic circuit, a power connector, and a first network socket, wherein the system electronic circuit is disposed on the board, the power connector is disposed on the board and is electrically connected to the system electronic circuit to receive working power and output standby power (See column 13, lines 13-30), and the first network socket is electrically connected to the system electronic circuit; and the electronic device for updating on-board data of power off status further comprises (See column 34, lines 30-34): at least one rewritable memory, disposed on the board, wherein the rewritable memory comprises a target storage area; and an embedded controller and, disposed on the board, wherein the embedded controller is electrically connected to the rewritable memory and receives the standby power via the power connector; a binary file; after receiving the standby power; receive the writing command and the binary file; writes the binary file into the target storage area of the rewritable memory by using the data writing program (See column 3, line 40; and column 4, line 64; also column 31, line 35).
		Although Seminario discloses an updating process for embedded systems; however, Seminario does not explicitly states - a second network socket; and the embedded controller comprises a second network interface that is connected to the second network socket to receive a writing command; the embedded controller executes a data writing program to via the second network socket and the second network interface.
		Bharrat discloses the use of a second network socket to provide updates - a second network socket; and the embedded controller comprises a second network interface that is connected to the second network socket to receive a writing command; the embedded controller executes a data writing program to via the second network socket and the second network interface (See column 2, lines 15-45). 
		Seminario and Bharrat are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Seminario’s binary data update for embedded system; and combine it with Bharrat’s network socket structure; thus, the combination enables upgrades or revisions to the embedded system’s software, without requiring an extensive and costly customization process when unpacking (See Seminario’s and Bharrat’s abstracts).

As per claim 2, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein before the writing the binary file into the target storage area of the rewritable memory, the embedded controller executes a verification procedure on the binary file to confirm correctness of the binary file (See Seminario’s column 33, line 52).

As per claim 3, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the binary file at least comprises a header, content, a checksum, and a version number (See Seminario’s column 61, line 50 and column 61, line 55).

As per claim 4, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the embedded controller determines whether the header belonging to the binary file exists to confirm whether a received file is the binary file (See Seminario’s column 83, line 41 – confirmation).

As per claim 5, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the embedded controller executes a checksum operation on the binary file to determine whether a result of the checksum operation conforms to the checksum of the binary file (See Seminario’s column 65, line 51).

As per claim 6, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the binary file comprises a target identification message corresponding to the rewritable memory (See Seminario’s column 67, line 50 - message).

As per claim 7, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the embedded controller executes a host end procedure used to allow a client to be connected to the embedded controller via the second network interface and the second network socket to execute the data writing program (See Bharrat’s column 2, line 22 – second network socket).

As per claim 8, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the host end procedure executes a web page service, sets a local connection address, and provides, through the web service, a menu to be displayed on the client (See Bharrat’s column 22, line 52 – web service).

As per claim 9, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the menu is used to allow the client to upload the binary file and the writing command (See Bharrat’s column 14, line 28; also see Seminario’s column 12, line 41).

As per claim 10, Seminario and Bharrat discloses the electronic device for updating on-board data of power off status as claimed in claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein after the executing a data writing job, the embedded controller returns, to the client, a data writing result to be displayed in the menu (See Bharrat’s column 16, line 63; also see column 35, line 56, and column 47, line 67).

Claims 12-16 (Withdrawn).

Allowable Subject Matter
7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose the limitations: "a casing, and a power supply unit, wherein the power supply unit and the board are installed inside the casing, the power supply unit comprises a power socket and an output connector, the power socket is configured to receive external power to be converted into the working power, and the output connector is configured to connect to the power connector to output the working power to the power connector; and the casing comprises at least one window, and the first network socket, the second network socket, and the power socket are disposed corresponding to the window and are exposed through the window." as specified by the claims.
		
Response to Arguments
8.	Applicant's arguments for independent and dependent claims have been fully considered but they are not persuasive.

Claims 1-10 (§103 rejection):
Applicant’s Representative argues that the references cited do not teach or suggest: “wherein the embedded controller is electrically connected to the rewritable memory and receives the standby power via the power connector, and the embedded controller comprises a second network interface that is connected to the second network socket to receive a writing command and a binary file; after receiving the standby power, the embedded controller executes a data writing program to receive the writing command and the binary file via the second network socket and the second network interface, and writes the binary file into the target storage area of the rewritable memory by using the data writing program” as presented in the claims.  
In response to the preceding arguments, examiner respectfully submits that the reference cited teaches the mentioned limitations.  As pointed on the claim rejection above, Seminario discloses an updating process for embedded systems, which includes structural components directed to updating on-board data.  Seminario provides writing a binary file into a targeted area (memory) while receiving “standby” power.  Seminario utilizes an intelligent electronic device that monitors and controls power distribution while executing firmware updates on the system; see Fig. 1:

    PNG
    media_image1.png
    465
    652
    media_image1.png
    Greyscale

This environment includes controller connected to memory which performs the updating process “Data Storage System 1010—A method to read and write data from a long term storage media 1112. The binary of the processes, also know as applications 1106, are often stored here, separate from the kernel”… “According to a further aspect of the present disclosure, an intelligent electronic device validates firmware disposed in a memory of the intelligent electronic device (IED). In one embodiment of the present disclosure, an IED is configured such that the firmware of the IED can be updated while the IED is still running. The IED may be configured to simultaneously store one or more previously installed versions of a firmware and a newer version of a firmware. Furthermore, the IED is configured to revert to previous versions of the firmware after a newer version of the firmware is installed on the IED if the IED determines there is an error associated with the newest version of the firmware, i.e., after a validation or sanity check. Additionally, the IED is configured to allow a user to downgrade the firmware on the IED manually”…. “ Typically, an IED is associated with a particular load or set of loads that are drawing electrical power from the power distribution system. The IED may also be capable of receiving data from or controlling its associated load. Depending on the type of IED and the type of load it may be associated with, the IED implements a power management function that is able to respond to a power management command and/or generate power management data. Power management functions include measuring power consumption, controlling power distribution such as a relay function, monitoring power quality, measuring power parameters such as phasor components, voltage or current, controlling power generation facilities, computing revenue, controlling electrical power flow and load shedding, or combinations thereof”.  It is clear that the reference cited “Seminario” provides the control of power for the execution of the binary file (write command).  However, the Examiner acknowledges that Seminarion does not include the specific claimed structure directed to a secondary network socket and interface to execute the data writing, which is utilized to protect the board (claim 11).  For those deficiencies the Examiner incorporated reference “Bharrat”, which discloses the transmission of updates via a second network socket which would provide protection as claimed.  Bharrat provides said secondary socket for execution based on detecting failures of a networking module; even though the claimed invention is directed mainly to protecting the board “storing, at the second networking module, the state associated with the first connection. The method also includes opening, by the second networking module, a second network socket based on detecting a failure of the first networking module. The method also includes intercepting, at the second networking module, outbound packets associated with a request to initiate a second connection between the first server and the remote server via the second network socket”.  Bharrat’s disclosure in combination with Seminario provides the control of power and board protection when executing writing commands.  Howerver, as specified in the claim rejection above, the structural components as described in claim 11 and claimed configuration are not taught by the references cited or by any of the references included on PTO-892.
Accordingly, Examiner maintains that the references cited disclose and suggest these limitations.

Also, please see:
MPEP - 2111.01   Plain Meaning [R-11.2013]
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In In re Zletz, supra, the examiner and the Board had interpreted claims reading “normally solid polypropylene” and “normally solid polypropylene having a crystalline polypropylene content” as being limited to “normally solid linear high homopolymers of propylene which have a crystalline polypropylene content.” The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (“'claims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'” (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe “essentially free of alkali metal” as including unavoidable levels of impurities but no more.). Compare In re Weiss, 989 F.2d 1202, 26 USPQ2d 1885 (Fed. Cir. 1993) (unpublished decision - cannot be cited as precedent) (The claim related to an athletic shoe with cleats that “break away at a preselected level of force” and thus prevent injury to the wearer. The examiner rejected the claims over prior art teaching athletic shoes with cleats not intended to break off and rationalized that the cleats would break away given a high enough force. The court reversed the rejection stating that when interpreting a claim term which is ambiguous, such as "'a preselected level of force,' we must look to the specification for the meaning ascribed to that term by the inventor.” The specification had defined “preselected level of force” as that level of force at which the breaking away will prevent injury to the wearer during athletic exertion).  
M.P.E.P. 2143.01 - Suggestion or Motivation To Modify the References [R-6]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
  I. PRIOR ART > SUGGESTION OF < THE DESIRABILITY OF THE CLAIMED INVENTION
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching * > test < as a guard against using hindsight in an obviousness analysis).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
  In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a “facing orientation.” 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a “pointing”) orientation was the “most desirable” configuration for the projections, and (2) the prior art “taught away” by showing desirability of the “pointing orientation.” 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), the patent claimed underpinning a slumping building foundation using a screw anchor attached to the foundation by a metal bracket. One prior art reference taught a screw anchor with a concrete bracket, and a second prior art reference disclosed a pier anchor with a metal bracket. The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” because each reference was directed “to precisely the same problem of underpinning slumping foundations.” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690.

9.	Arguments for the dependent claims have been considered and addressed in the response above.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        07/29/2022.